Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 allowed.
The following is an examiner’s statement of reasons for allowance:
During the interview on 03/07/2022 how the art applied was discussed specifically Matay in combination with Wong. Applicant argued the combination of Matay and Wong would result in making it less convenient for the hand tool to be retrieved by the mechanic or worker. The argument was rebutted by it would not make it less convenient if the entire tray of Matay was magnetic because the tool would not roll around and be at the same place where the user placed them. Upon further examination of Wong, it would appear that surfaces 24 and 28 of Wong in figure 4 fails to teach these surfaces being magnetized as it specifically teaches all the other surfaces being magnetized.. Therefore, the Wong reference could not be used to teach having the entire surfaces of the tray being magnetized or a magnet and making the combination of references not read on the claims as currently presented, thus, putting Claim 1 and claim 7 in condition for allowance.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE PAL whose telephone number is (571)272-7525. The examiner can normally be reached M-Th, 9:30 AM - 7:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRINCE PAL/Examiner, Art Unit 3735  

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735